DETAILED ACTION

EXAMINER’S REMARKS
Examiner notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art and that a rejection under 35 USC 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims in view of In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) (MPEP § 2173.06.II.).
Examiner notes that the rejections below were made after consultation with Supervisory Primary Examiner Erik Kashnikow and TC1700 RQAS Michele Jacobson as a result of the Pre-Appeal Conference made in view of the Pre-Appeal Brief filed on January 5, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second wear band around a smaller circumference of the bottle that is not shown in FIGS. 1-2  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference characters in the description or in the drawings to facilitate an understanding of the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 8-10, 12, 14-15, 29, and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a largest circumference of the refillable polyester container on a first local maximum defined by a first point where a slope along the outer surface of the container reverses from positive to negative and a second largest circumference of the refillable polyester container on a second local maximum defined by a second point where the slope along the outer surface of the container reverses from positive to negative” in lines 3-9.  Examiner notes that the disclosure at the time of filing never uses the phrase “a first local maximum” or the phrase “a second local maximum.”  In the event that applicant attempts to utilize the drawings of FIGS. 1-2 at the time of filing for sufficient disclosure of this limitation, it is noted that the drawings do not specify any particular point for a first point on a first local maximum at which a slope along the outer surface of the container reverses from positive to negative and does not specify any particular point for a second point where the slope along the outer surface of the container reverses from positive to negative.  It is unknown what “first local maximum” and what “second local maximum” is being referred to in applicant’s drawings at the time of filing.  “The Sign of the Derivative” (<http://mathsfirst.massey.ac.nz/Calculus/SignsOfDer/MaxMin.htm>) (published November 21, 2012) provides evidence that it was known in Algebra that a local maximum is the point where a graph changes from increasing to decreasing wherein at this point the tangent has zero slope and that a local maximum is the point where a graph changes from decreasing to increasing wherein at this point the tangent has zero slope.  FIGS. 1-2 of the disclosure at the time of filing does not provide adequate written description support for a first point where a slope along the outer surface of the container reverses from positive to negative as well as a second point where the slope 
Claim 4, 6, 8-10, 12, 14-15, 29, and 32-33 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 4, 6, 8-10, 12, 14-15, 29, and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that Claims 1, 4, 6, 8-10, 12, 14-15, 29, and 32-33 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the disclosure at the time of filing.  The invention is different from what is defined in the claim(s) because of the following:
Claim 1 recites the limitation “a largest circumference of the refillable polyester container on a first local maximum defined by a first point where a slope along the outer surface of the container reverses from positive to negative and a second largest circumference of the refillable polyester container on a second local maximum defined by a second point where the slope along the outer surface of the container reverses from positive to negative” in lines 3-9.  It is unclear if “a largest circumference” is associated with only “a first local maximum,” if “a largest circumference” is associated with “a second local maximum,” or if “a largest circumference” is associated with both “a first local maximum” and “a second local maximum.”  It is also unclear if the circumference of “a first local maximum” is the same as the circumference of “a second local maximum” or if “a first local maximum” has a different circumference than “a second local maximum.”  It is also unclear what is meant by the limitations regarding a point where the slope of the container reverses.  The outer surface of a container does 
Claim 1 recites the limitation “a first non-continuous molded in raised wear band comprising the polyester composition around the largest circumference of the refillable polyester container” in lines 11-12.  It is unclear if “the largest circumference” refers to “a first local maximum defined by a first point where a slope along the outer surface of the container reverse from positive to negative” in lines 4-6 or if “the largest circumference” refers to “a second local maximum defined by a second point where the slope along the outer surface of the container reverses from positive to negative” in lines 7-9.  It is also unclear what shape is being claimed that requires a first point where a slope along the outer surface of the container reverses from positive to negative and a second point where a slope along the outer surface of the container reverses from positive to negative.  The outer surface of a container does not have a slope since the erm “slope” is defined as the ratio of the vertical to the horizontal distance between any two points on a line, i.e. slope equals rise over run.  Presuming that the “slope” refers to the profile of the container, consideration that the container of FIG. 1 at the largest diameter the slope is positive above the band on the left side and negative above the 
Claim 4, 6, 8-10, 12, 14-15, 29, and 32-33 are rejected as being dependent on a rejected base claim.

Response to Arguments
Applicant’s arguments filed with the Pre Appeal Brief filed on January 5, 2022, with respect to the rejection(s) of claim(s) 1, 4, 6, 8-10, 12, 14-15, 29, and 32-33 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Examiner notes that applicant’s arguments regarding Yamamoto not teaching the claimed shape of “a largest circumference of the refillable polyester container on a first local maximum defined by a first point where a slope along the outer surface of the container reversers from positive to negative” and “a second largest circumference of the refillable polyester container on a second local maximum defined by a second point where the slope along the outer surface of the container reverse from positive to negative.”  However, upon further consideration, a new ground(s) of rejection is made under both 35 USC 112(a) as well as 35 USC 112(b).  Examiner notes that applicant argued that Yamamoto fails to teach the aforementioned limitations in the annotations provided by Examiner.  However, Examiner notes that applicant cannot point to these limitations being supported by the disclosure at the time of filing.  Applicant is not able to point to anywhere in FIGS. 1-2 of the drawings filed at the time of filing that supports these limitations.  In fact, the disclosure at the time of filing never uses the phrase “a first local maximum” or the phrase “a second local maximum.”  In the 
It is noted that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art and that a rejection under 35 USC 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims in view of In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) (MPEP § 2173.06.II.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792